        Case 2:19-cv-00060-GMB Document 5 Filed 01/31/19 Page 1 of 2                    FILED
                                                                               2019 Jan-31 PM 03:46
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                         NORTHERN DIVISION

SUZANNA F. GREER; THE ESTATE                 )
OF LISA EIDSON GREER,                        )
                                             )
      Plaintiffs,                            )
                                             )
v.                                           ) CASE NO: 2:19-cv-00060-TMP
                                             )
THE CINCINNATI INSURANCE                     )
COMPANY; GUIDEONE MUTUAL                     )
INSURANCE COMPANY, et al.,                   )
                                             )
      Defendants.                            )

     DEFENDANT GUIDEONE MUTUAL INSURANCE COMPANY’S
            CORPORATE DISCLOSURE STATEMENT

      Pursuant to Fed. R. Civ. P. 7.1 and this Court’s General Order, Case No.:

00-3047, and to enable District Judges and Magistrate Judges to evaluate possible

disqualification or recusal, the undersigned counsel for GuideOne Mutual

Insurance Company in the above-captioned action certifies that the general nature

and purpose of the foregoing entity is to provide insurance and indemnity services.

      GuideOne Mutual Insurance Company is headquartered and has its principal

place of business in West Des Moines, Iowa. By its structure, GuideOne has no

stockholders.




                                                                                  1
        Case 2:19-cv-00060-GMB Document 5 Filed 01/31/19 Page 2 of 2




                                       Respectfully submitted,

                                       /s/ Julie D. Pearce
                                       Julie D. Pearce (asb-9946-c35j)
                                       Attorney for Defendant
                                       GuideOne Mutual Insurance Company

OF COUNSEL:

GAINES GAULT HENDRIX, P.C.
3500 Blue Lake Drive, Suite 425
Birmingham, Alabama 35243
Telephone: 205-980-5888
Facsimile: 205-980-1098
jpearce@ggh-law.com

                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served
electronically upon the following counsel of record who are Pacer registrant(s) and
on all other counsel of record or pro se parties by, placing the same in the U.S.
Mail, first class postage pre-paid and properly addressed as follows, on this the 31st
day of January, 2019.

James S. Roberts, Jr.
The Jim Robert Law Firm, LLC
1123 Main Street
Gardendale, Alabama 35071

Tom Burgess
J. Kerry Burgess
BURGESS ROBERTS LLC
2017 Morris Avenue, Suite 100
Birmingham, Alabama 35203



                                       /s/ Julie D. Pearce
                                       OF COUNSEL


                                                                                    2
